Title: To Alexander Hamilton from Timothy Taylor, 22 July 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury July 22nd. 1799
          
          I have the Honor to inform you that I discharged Wm. H. Hendrix a Soldier in Capt. Bulfords Company 13th Regiment on the 17th Instant, on account of his haveing a large open Sore on one of his legs he was examined in my presence by Doctr. Joseph Trowbridge who pronounced the sore of long standing & incurable and that it would prevent his performing the duties of a Soldier, he imposed himself upon Lieut. Truman Henman as a sound and healthy man; the Lieut. being at that time  inexperienced in the business of recruiting did not examin his legs, or the imposition might have been detected—
          James Dando, & Edmond Giles, deserters from Capt. Pattersons Company, 12th Regiment have been apprehended by the Soldiers stationed here, they are confined in the Goal in this Town—I have wrote Colo. Smith upon the subject but fearing the letter might not come to hand in season, I have taken the liberty to mention it in this—
          I have the Honor to be with the Greatest respect your Obedt. Servt.
          
            Timo. Taylor
          
          Honble A Hamilton
        